IN THE MATTER OF THE REINSTATEMENT OF ALBERT



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE REINSTATEMENT OF ALBERT

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE REINSTATEMENT OF ALBERT2018 OK 61Case Number: SCBD-6612Decided: 07/17/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 61, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 
 

 

In the Matter of the Reinstatement of James P. Albert to Membership in the Oklahoma Bar Association and to the Roll of Attorneys.



ORDER

The petitioner, James P. Albert voluntarily resigned from the Oklahoma Bar Association on February 10, 2016. On December 27, 2017, Albert petitioned this Court for reinstatement as a member of the Oklahoma Bar Association. On March 9, 2018, a hearing was held before the Trial Panel of the Professional Responsibility Tribunal and the tribunal recommended that the attorney be reinstated. Upon consideration of the matter, we find:
1) The petitioner has met all the procedural requirements necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2011, ch.1, app. 1-A.

2) The petitioner has established by clear and convincing evidence that he has not engaged in the unauthorized practice of law in the State of Oklahoma.
3) The petitioner has established by clear and convincing evidence that he possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association.
4) The petitioner has established by clear and convincing evidence that he possesses the good moral character which would entitle her to be reinstated to the Oklahoma Bar Association.

IT IS THEREFORE ORDERED that the petition of James P. Albert for reinstatement be granted.
IT IS FURTHER ORDERED that Reinstatement is conditioned upon: 1) the payment of $595.27 in costs associated with these proceedings; and 2) the payment of dues for calendar year 2018. Costs and dues shall be paid within 30 days of the date of this order and reinstatement is conditioned upon such payment.
DONE BY ORDER OF THE SUPREME COURT THE 17th DAY OF July, 2018.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA